DETAILED ACTION
Applicant’s 11/02/2020 response to the previous 08/05/2020 Office action has been considered and entered.

This is the Second First Office Action on the Merits during Examination and is directed towards claims 19-33 as amended and/or filed on 11/02/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below accordingly the earliest effective filing date is 13 April 2017 (20170413).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to application number 2017-079816 filed in JAPAN on 13 April 2017 (20170413).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/07/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160332535 A1 to Bradley; David McAllister et al. (Bradley) in view of JP2008133564A to YAMASHIRO, TAKAHISA et al. (Yamashiro) and further in view of JP 2018147354A to Aoi et al. (Aoi).

Regarding claim 19 Bradley teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    727
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    679
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    636
    514
    media_image4.png
    Greyscale


and associated descriptive texts including for example only, paragraphs;
“[0010] In various examples, a vehicle can include or be equipped with one or more sensors, such as a set of cameras, a set of weighing devices, a set of suspension sensors, a set of light detection and ranging (LIDAR) sensors, a set of 

[0033] According to examples, various parts of an AV can include, but are not limited to, a frame or a chassis, a body (e.g., including doors, bumpers, windows, a cab, seats, a trunk space, etc.), tires, a suspension system, a braking system, a steering system, an electrical system (e.g., including batteries, wires, cables, alarm sub-system, etc.), a transmission system (e.g., including a drive train, engine, etc.), a fuel system, an exhaust system, a cooling system, and an AV control system. The AV can also include electronic control units (ECUs), which include controllers and/or microcontrollers, and other electronic components that can control the various systems or sub-systems of the AV, such as a door control unit, an engine control unit, a speed control unit, a transmission control unit, etc. The AV control system can be programmed, through execution of instructions stored in memory by one or more processors, to control the AV by sending control signals and by receiving data (e.g., feedback or sensor data) from the various systems and vehicle parts. For purposes of this application, the AV control system can be instructed to control the AV so that it can safely navigate roads and streets to move from one location to another in connection with transport services.

[0048] In some examples where the AV travels to a specified location, such as a storage location or a disposal location, the AV can use automatically-controlled actuators to remove the object from the AV for storage or disposal. For example, the AV itself can include one or more actuators coupled to one or more mechanical hands in the vehicle's interior or trunk that can grab an object and remove it. In another example, the AV can move to a specified lane or spot at the storage or disposal location, open the vehicle doors and/or trunk, and an automatically-controlled mechanical arm and hand or claw can remove the object from the vehicle.”

 a vehicle comprising: 
including doors,”; 
a load sensor configured to detect a weight of the vehicle body in paras:
“[0040] If the object detection 130 detects the position of an object or detects that an object has been placed within the vehicle based on a first set of sensor data 131, the object detection 130 can provide object information 133 to the system manage 110. The object information 133 can indicate to the system manage 110 that an object has been placed in the AV (e.g., a message, or a binary bit can be toggled) and/or can include information about that object based on the types of sensor(s) that is used by the AV to perform the detection. For example, the additional information can include (i) what the object is (e.g., a box, a bag, a skateboard, etc.), (ii) one or more images of the object captured by the set of cameras, if cameras are used, (iii) measurements pertaining to the object (e.g., a weight, if weighing devices or suspension sensors are used, or dimensions of the object, if cameras, LIDAR sensors or ultrasound sensors are used, etc.), and/or (iv) where the object is located (e.g., what compartment, or the position of the object). The trip manage component can store some or all of the object information 133 with the trip entry 151 associated with the transport service, so that information about the object can be logged and associated with the particular user.
[0060] The system 100 and/or the service arrangement system 190 can use information from one or more of these different sources to perform the object detection operation. In addition, based on the first set of received sensor input/information, the system 100 and/or the service arrangement system 190 can detect that the object has been placed in the vehicle, what the object is (or type of object), the color or size or dimension or weight of the object, what compartment the object is in, and/or the position of the object. According to an example, the service arrangement system 190 can also associate the object information with the trip entry of the transport service (and/or with the user's profile or account).”; and 

an electronic control unit (ECU) including a processor programmed to: 
accept a setting of a destination in figure 2 step 200 and para:
“[0057] Referring to FIG. 2, the service arrangement system 190 can determine that a driver of a vehicle or an AV been selected to provide a service for a requesting user (200). For example, the service arrangement system 190 can perform a vehicle selection process to select the vehicle based on the location of the vehicle and the service location(s) specified by the requesting user. The 190 can transmit, to the respective system 100 of the selected vehicle, service instructions corresponding to the service that the driver or the AV is to perform. In the example of an AV, the system 100 can process the service instructions to control the AV to travel from the current location to the pickup location, while in the example of a human driver, the system 100 can provide route or navigation information that the driver can follow to move to the pickup location.”; 

cause the vehicle to autonomously travel in manned mode along a route to the accepted destination, wherein the manned mode is when an occupant (i.e. “passenger”) is in the vehicle in claims:
“1. A method for monitoring a vehicle used in providing a transport service, the method being implemented by one or more processors and comprising: detecting when the transport service is complete; upon detecting the transport service is complete, determining, from one or more sensors of the vehicle, that an object which should have been removed from the vehicle after completion of the transport service, remains in the vehicle; and in response to determining that the object remains in the vehicle, automatically initiating performance of a remedial action.
12. The method of claim 1, further comprising: determining, from one or more sensors of the vehicle, when the object is first placed in the vehicle by a passenger who enters the vehicle at a pickup location.
13. The method of claim 12, wherein detecting that the object is first placed in the vehicle is performed (i) in response to detecting that the passenger has entered the vehicle, (ii) in response to detecting that a predetermined duration of time has elapsed since detecting that the passenger has entered the vehicle, (iii) in response to receiving, from a computing device associated with the passenger, a message indicating that the service can begin as a result of an input being provided at the computing device associated with the passenger, (iv) in response to receiving, from a computing device associated with the vehicle, a message indicating that the service can begin as a result of an input being provided at the computing device associated with the vehicle from the passenger within the vehicle, or (v) in response to determining that the vehicle has been positioned within a predetermined distance of the pickup location for a predetermined duration of time based on location information of the vehicle.”; 


“[0064] The service arrangement system 190 can determine that the service has been completed, e.g., as a result of monitoring the service (240). Depending on implementation, the service arrangement system 190 can determine that the service has completed (i) in response to detecting that the user has left the vehicle (e.g., based on location data points of the user's computing device and the location data points of the vehicle, and determining that they are separated by more than a predetermined distance)”; 

after determining that the occupant has gotten out of the vehicle compare a weight of the vehicle body that was previously detected by the load sensor before the occupant entered the vehicle with a weight of 2the vehicle body detected by the load sensor after the occupant has gotten out of the vehicle in order to detect presence or absence of an item left behind in the vehicle in Fig. 2 step 250 and para:
“[0065] After determining that the service has been completed, the service arrangement system 190 can detect whether the object (that was previously detected in the vehicle) has been removed from the vehicle based on a second set of sensor information from one or more sensors of the vehicle (e.g., at a second time) (250). For example, the service arrangement system 190 can receive the second set of sensor information from the system 100 and can compare the first and second sets of sensor information to determine if there is a difference, e.g., difference in imagery, difference in weight, difference in compression information, etc. As an alternative, the system 100 can perform the comparison operation and provide an indication of whether the object has been removed to the service arrangement system 190. The system 100 can trigger the sensors to determine sensor data (e.g., perform detection or measurement) at a particular instance in time, depending on examples, such as in response to detecting that the service has been completed, or after a predetermined duration of time since detecting that the service has been completed.”; and 

send a notification to the outside of the vehicle that the item is left behind in the vehicle when (i) it is detected that the occupant has gotten out of the vehicle based on whether the door is in the open state or the closed state and (ii) it is detected that the item 
“[0067] If the service arrangement system 190 determines that the object has been removed from the vehicle, it can determine that no remedial action needs to be performed, as the user in the vehicle has taken the object with him or her, or another user has removed the object (e.g., at the delivery destination location) (270). On the other hand, if the service arrangement system 190 determines that the object has not been removed, the service arrangement system 190 can automatically perform one or more remedial actions (260). For example, the service arrangement system 190 can message the driver and/or the user, via the respective applications on the driver device and/or the user device, to inform them about the misplaced object. The message can include instructions (e.g., including navigation instructions) for enabling the driver and the user to meet up at a location, e.g., the destination location, to enable the user to retrieve the object.

[0076] Referring to FIG. 4A, in one example, the user device can receive a notification or a message from the service arrangement system 190 or the system 100 after (or in some instances, just before) the service has ended. The application running on the user device can display the user interface 400, which includes image content 405 of the object and textual content 410 reminding the user and/or notifying the user that the object was left in the vehicle. The image content 405 can be generated from image information from one or more sensors (e.g., cameras) of the vehicle. Alternatively, if a camera is not used in the vehicle, other content representing the object can be displayed in place of the image content 405, such as additional textual content or other graphics or placeholder images representing the object. The textual content 410, in this example, also provides a contact information for the user to message in order to determine what to do in order to retrieve the object”.  

While Bradley expressly discloses that the AV can open and close the doors automatically in for example para:
“[0048] In some examples where the AV travels to a specified location, such as a storage location or a disposal location, the AV can use automatically-controlled actuators to remove the object from the AV for storage or disposal. For example, the AV itself can include one or more actuators coupled to one or more mechanical hands in the vehicle's interior or trunk that can grab an object and remove it. In another example, the AV can move to a specified lane or spot at the storage or disposal location, open the vehicle doors and/or trunk, and an automatically-controlled mechanical arm and hand or claw can remove the object from the vehicle.”

Bradley does not appear to expressly disclose:
 	that after determining that the vehicle has arrived at the destination, detecting whether the occupant has gotten out of the vehicle based on whether the door is in an open state or a closed state, and 
B.	sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time based on whether the door is in an open state or a closed state after it is determined that the vehicle has arrived at the destination.

Regarding item A above, Yamashiro teaches after determining that the vehicle has arrived at the destination, detecting whether the occupant has gotten out of the vehicle based on whether the door is in an open state or a closed state in for example Figure 2 step S1:
 “ In addition, in this embodiment, although the structure which detects from which door the passenger | crew got off based on the signal of the seating sensor 41 was shown, it does not necessarily restrict to this. For example, it may be configured to detect from which door the occupant got off based on a signal from a door sensor that detects an open / closed state of the door or a door lock sensor that detects a locked / unlocked state of the door. In addition, it may be configured to detect from which door the occupant got off based on a signal from a known camera for recognizing the driver's line of sight or a camera for photographing each seat in the vehicle. It may be configured to detect from which door the occupant got off based on a signal from a seat belt sensor that detects whether or not the belt is attached..” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the occupant leaving the vehicle would be detected using the doors. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yamashiro to the prior art of Bradley as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding item B above the combination of Bradley and Yamashiro above does not appear to expressly disclose however Aoi teaches sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time in for example the:
“Abstract


SOLUTION: A passenger assist apparatus acquires a passenger's destination and contact address by a passenger information acquiring unit, and determines whether the passenger is in a state where he/she can get out by a state determining unit based on a detection result of a passenger state detection sensor that detects the state of the passenger at the destination. Then, when the state determining unit determines that the passenger is unable to get off the vehicle, an awakening assist unit performs an awakening operation of the passenger, and if it is determined that the passenger is in a state where the passenger cannot get off from the vehicle even after the awakening operation, a contact notification unit makes a notification to the contact address acquired by the passenger information acquiring unit. 

And 

The notification output unit 51 has a function of performing a notification requesting the contact to be picked up by the communication device 17. The notification output unit 51 reads out the passenger state stored in the passenger state storage unit 66, and if the passenger remains in the state where the passenger cannot get off despite the output of the stimulus by the stimulus output device 16, the notification output unit 51 The telephone number of the passenger's contact address stored in the destination storage unit 65 is read out and output to the communication device 17, so that the communication device 17 calls the contact address. The notification output unit 51 reads out the guidance information stored in the guidance information storage unit 64 and outputs the guidance information to the communication device 17 so that the communication device 17 performs voice guidance for requesting the person who picks up the phone. . This voice guidance includes specific information such as a password, a personal identification number, and a callback telephone number for confirming whether or not the person has been picked up. “. 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time.



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 21 and the limitation the vehicle according to claim 19, wherein the ECU is programmed to: 3Appln. No.: 15/948,443 
send the notification to at least one facility outside the vehicle to indicate that the occupant has not gotten out of the vehicle when the getting in-out detection unit does not detect that the occupant has gotten out of the vehicle within the predetermined getting in-out determination time after the vehicle has arrived at the destination see the teachings of Aoi:
“According to the fifth aspect of the present invention, when the pick-up from the contact does not come, when the contact is not made, or when the pick-up is refused, the contracted security facility, police or hospital It is possible to entrust passengers to security guards, police officers, doctors, and the like by moving to predetermined destinations



Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bradley would wait until the person gets out of the vehicle before checking to see if anything was left behind. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the vehicle according to claim 19, wherein the notification is sent to a reception device in at least one facility outside the vehicle see the teaching of Aoi “the communication device 17 calls the contact address.” Wherein it is understood that the contact address receives the call on a telephonic reception device see Aoi:
“(7) Pick-up Confirmation After the notification to the contact address, the passenger support device 11 determines whether or not the pick-up is received from the contact address in step S12. For example, the surrounding state determination unit 52 of the control unit 40 reads the surrounding monitoring video data from the monitoring video storage unit 61 and determines whether or not a person has approached the vicinity of the vehicle door. If a person approaches the vicinity of the vehicle door, the surrounding situation determination unit 52 reads out the conversation content information of the person picked up by the surrounding microphone 13 from the conversation content storage unit 63, and the specific information is included in it. It is determined whether or not. Alternatively, the surrounding state determination unit 52 determines whether or not the person is making a telephone call based on the surrounding monitoring video data from the monitoring video storage unit 61 and has received a callback notification from the communication device 17. That is, the surrounding situation determination unit 52 determines whether or not the person has presented specific information. In this way, it is determined whether or not the contact information has been received based on whether or not the specific information is presented, and the result is stored in the peripheral situation storage unit 67.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time.



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 23 and the limitation the vehicle according claim 19, wherein the notification is output using a sound, a light, or a display see the teachings of Aoi:
“ The stimulus output device 16 gives a stimulus such as sound, light, and vibration to the passenger under the control of the passenger support device 11. The device that outputs sound and light may be configured as an independent speaker or lamp, or may be used as the guidance output device 14. As a device that outputs vibrations, for example, a vibrator that minutely vibrates a seat surface of a seat on which a passenger is sitting, a seat belt driving device that repeatedly pulls in / out a seat belt that the passenger is wearing, and the like are provided. .

 The guidance output device 14 outputs guidance information from the passenger support device 11. The guidance output device 14 includes, for example, a speaker and a display. The guidance output device 14 outputs an audio signal of guidance information output from the passenger support device 11 from the speaker, and displays a display signal of guidance information on the display. Further, the guidance output device 14 has a microphone, picks up the voice of the destination and the contact address issued from the passenger 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification using light sound and a display.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bradley would attempt to wake up the person using lights, sound and a display and then wait until the person gets out of the vehicle before checking to see if anything was left behind. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does 

Regarding claim 24 and the limitation the vehicle according to claim 19, wherein the ECU is programmed to: determine the route to the destination see Bradley para:
“[0027] The system manage 110 can receive the service instructions 191 and in response, can perform a plurality of operations on behalf of the system 100. For example, the system manage 110 can process the service instructions 191 by determining information about the transport service it is to perform, and can initiate the performance of the transport service by determining the route(s) to travel to the pickup location and/or the destination location and controlling the AV to travel to the pickup location and/or the destination location and 

[0034] Still further, the AV can include a location determination module or resources, such as a GPS receiver and/or wireless transceivers, to determine the location of the AV relative to other objects or in reference to a coordinate system. The AV can also include a plurality of sensors, such as a set of cameras, a set of stereo cameras, a set of radars, a set of LIDAR sensors, etc. to enable the AV to detect the real-time environment of the AV. One or more (or all) of these sensors can be positioned on the exterior of the vehicle (e.g., on the front, rear, roof of the vehicle, etc.) to detect information about the environment around the AV, such as the position of the vehicle relative to roads, building, other vehicles, etc., or the position of inanimate objects. For example, in order for the AV to travel from a current position or location (e.g., determined from the GPS receiver as a location data point 121) to a specified location (e.g., the pickup location 193 and/or destination location 194 indicated in the service instructions 191), the AV control system can access a stored detailed spatial map(s) of the region it is in (e.g., including map data 112) and determine the route(s) to travel to the specified location. Based on the detected environment surrounding the AV (from data periodically and continuously detected by the set of sensors), the AV control system can periodically perform decision making operations that instruct the AV to take a certain action(s) to move to the specified location. As a result of each decision making operation, the AV control system can determine that it is to travel in a certain direction at a certain speed at one instance in time, for example, and at a next instance in time, can determine that it is to decelerate to a certain speed, change bearings/directions slightly, or change lanes, etc. The AV control system can provide control signals to the various vehicle components/systems accordingly.”.  

Regarding claim 25 and the limitation the vehicle according to claim 19, wherein the ECU is programmed to detect whether the occupant has gotten in or gotten out of the vehicle based on a detection result of a second sensor or an image of an interior of the vehicle captured by a camera see Bradley para:
“[0037] In some examples, the object detection 130 can perform an object detection process by (i) receiving sensor data 131 from one or more sensors, (ii) processing the received sensor data 131 using other information (e.g., models or previously stored data), and (iii) determining whether an object has been placed in the AV (when it was previously not in the AV) or determining whether an object has been removed from the AV (when it was previously in the AV). For example, the object detection 130 can receive image information from one or more cameras positioned within a trunk of the AV (e.g., with the lens facing the inside of the trunk), and process the image information by using image processing or image recognition processes and/or by comparing the image information to previously stored baseline image information about the trunk (e.g., showing the image of the trunk when it was empty or the image of the trunk before receiving the service instructions 191). The stored baseline image information can be a predefined image or can be an image captured by the one or more cameras at a time before the AV arrived at or near the pickup location 193. Still further, in one example, the object detection 130 can use image processing (as well as other stored or received data from the service arrangement system 190) to identify what the object is based on visual characteristics of the object in the image.

And 
[0040] If the object detection 130 detects the position of an object or detects that an object has been placed within the vehicle based on a first set of sensor data 131, the object detection 130 can provide object information 133 to the system manage 110. The object information 133 can indicate to the system manage 110 that an object has been placed in the AV (e.g., a message, or a binary bit can be toggled) and/or can include information about that object based on the types of sensor(s) that is used by the AV to perform the detection. For example, the additional information can include (i) what the object is (e.g., a box, a bag, a skateboard, etc.), (ii) one or more images of the object captured by the set of cameras, if cameras are used, (iii) measurements pertaining to the object (e.g., a weight, if weighing devices or suspension sensors are used, or dimensions of the object, if cameras, LIDAR sensors or ultrasound sensors are used, etc.), and/or (iv) where the object is located (e.g., what compartment, or the position of the object). The trip manage component can store some or all of the object information 133 with the trip entry 151 associated with the transport service, so that information about the object can be logged and associated with the particular user.”.  

Regarding claim 26 and the limitation the vehicle according to claim 25, wherein the second sensor includes at least one of a door open-close sensor see Yamashiro above, the load sensor, a seating sensor see Bradley para [0059] “(e.g., the platform is at the surface of the trunk to weigh objects that are placed in the trunk or at or in a seat to weigh a person that sits in the back set or front seat)”, or an infrared ray sensor (a set of light detection and ranging (LIDAR) sensors) see Bradley para:
“[0010] In various examples, a vehicle can include or be equipped with one or more sensors, such as a set of cameras, a set of weighing devices, a set of suspension sensors, a set of light detection and ranging (LIDAR) sensors, a set of ultrasound sensors, a set of location-determination sensors, a set of radio-frequency sensors (such as Bluetooth or Wi-Fi transceivers), as well as other sensors used for various vehicle operations (e.g., engine sensors, tire pressure sensors, door open or close sensors, seat belt sensors, external stereo cameras or LIDAR sensors for AVs, etc.). A set of sensors, as described herein, can correspond to one or more individual sensors or one or more arrays of sensors. Depending on implementation, the computing system can use information (sensor data) from one or more sets of sensors (e.g., an individual sensor or a combination of a plurality of different sensors) to detect whether an object has been placed within the vehicle and/or has been removed from the vehicle.”,

the door open-close sensor is configured to detect whether the door is open or closed see the teachings of Yamashiro above, and the seating sensor is configured to detect a pressure applied to a seat see Bradley para [0059] above.  
4
Regarding claim 27 and the limitation the vehicle according to claim 19, wherein the ECU is programmed to: determine whether the vehicle has arrived at the destination based on vehicle position information including a position of the vehicle on a map see Bradley para:
Based on the service instructions, map data, and/or sensor data used for operating the AV (e.g., data from sensors mounted on the body of the AV), the system 100 can control the AV to travel to the start location, and concurrently, monitor the movement of the AV (310). The system 100 can correspond to, include, or be in communication with the AV control system to control the operation of the AV by sending control signals to vehicle control modules of various sub-systems in response to receiving sensor data from the sensors and feedback signals from various vehicle components. The system 100 can also determine the location of the AV from GPS data, for example, and monitor the current position as compared to the route and/or the start location. Using the periodically determined current location of the AV, the system 100 can determine when the AV arrives at or is within a predetermined distance of the start location (e.g., the AV is close to the start location). In one example, when the system 100 determines that the AV is close to the start location, the system 100 can change the state of the AV (from the on route state to the arriving now or has arrived state).  And 

[0073] Once the service has started, the system 100 can control the AV to travel to the destination location, and also monitor the vehicle and/or the progress of the service (330). Similarly as described above, the system 100 can determine the location of the AV from GPS data and monitor the current position as compared to the route and/or the destination location. The system 100 can determine when the AV arrives at or is within a predetermined distance of the destination location (e.g., the AV is close to the destination location) (340). At a time after determining that the AV is close to the destination location, the system 100 can perform an object detection process to detect whether the object has been removed from within the AV (350). Depending on implementation, step 350 can be performed before, after, or while determining that the service has been completed.”.  

Regarding claim 28 and the limitation the vehicle according to claim 27, wherein the position of the vehicle on the map is recognized based on map information stored in a map database and Global Positioning System information entered externally see Bradley paras [0071 and 73] above “Based on… map data, … the system 100 can control the AV to travel to the start location, and concurrently, monitor the movement of the AV”…
“(310).The system 100 can also determine the location of the AV from GPS data, for example, and monitor the current position as compared to the route”  and “The system 100 can determine when the AV arrives at or is within a predetermined distance of the destination location (e.g., the AV is close to the destination location) (340).”.  

Regarding claim 29 and the limitation the vehicle according to claim 28, wherein the position of the vehicle on the map is recognized based on map information stored in a map database and a detection result of an external sensor mounted on the vehicle, the external sensor being configured to detect a surrounding situation of the vehicle see Bradley “. Based on the detected environment surrounding the AV (from data periodically and continuously detected by the set of sensors), “ and paras [0071 and 73] above “Based on… map data, … the system 100 can control the AV to travel to the start location, and concurrently, monitor the movement of the AV”…
“(310).The system 100 can also determine the location of the AV from GPS data, for example, and monitor the current position as compared to the route”  and “The system 100 can determine when the AV arrives at or is within a predetermined distance of the destination location (e.g., the AV is close to the destination location) (340).” And 

[0034] Still further, the AV can include a location determination module or resources, such as a GPS receiver and/or wireless transceivers, to determine the location of the AV relative to other objects or in reference to a coordinate system. The AV can also include a plurality of sensors, such as a set of cameras, a set of stereo cameras, a set of radars, a set of LIDAR sensors, etc. to enable the AV to detect the real-time environment of the AV. One or more (or all) of these sensors can be positioned on the exterior of the vehicle (e.g., on the front, rear, roof of the vehicle, etc.) to detect information about the environment around the AV, such as the position of the vehicle relative to roads, building, other vehicles, etc., or the position of inanimate objects. For example, in order for the AV to travel from a current position or location (e.g., determined from the GPS receiver as a location data point 121) to a specified location (e.g., the pickup location 193 and/or destination location 194 indicated in the service instructions 191), the AV control system can access a stored detailed spatial map(s) of the region it is in (e.g., including map data 112) and determine the route(s) to travel to the specified location. Based on the detected environment surrounding the AV (from data periodically and continuously detected by the set of sensors), the AV control system can periodically perform decision making operations that instruct the AV 


Regarding claim 30 and the limitation the vehicle according to claim 19, wherein the ECU is programmed to determine that the vehicle has arrived at the destination when the vehicle remains stationary at the destination continuously for a predetermined arrival determination time or longer after the vehicle arrives at the destination see Bradley paras 
“[0035] “When the trip manage component determines that the AV is within the predetermined distance or estimated travel time, the trip manage component can change the state of the system 100 from the on route state to the arriving/has arrived state. The state information 111 about this change can be transmitted to the service arrangement system 190 so that the service arrangement system 190 can provide updated information about the AV to the requesting user's device. And 

[0047] As an addition or an alternative, the system manage 110 can also perform one or more remedial actions by positioning the AV at a particular location (e.g., by causing the AV to move to a particular location or keeping stationary at a particular location). For example, when a remedial action is to be performed, the system manage 110 can access stored positioning instructions that instruct the vehicle control component to control, via the vehicle components, the AV to remain stationary at (i) the destination location 194, or (ii) the location of the vehicle when the object detection 130 determined that the object was still present in the vehicle. By causing the AV to remain stationary at a specified location, the object message 117 can inform the user that the user's object has been left behind in the AV, and that the AV will remain at the specified location for a predetermined duration of time (e.g., two minutes). Alternatively, the stored positioning instructions can instruct the vehicle control component to cause the AV to travel to a specified location (e.g., a storage location or office building where lost objects are stored), and the object message 117 can inform the user that the object can be retrieved at the specified location during certain times.”.  

Regarding claim 31 and the limitation the vehicle according to claim 19, wherein the notification is sent to a reception device external to the vehicle see the teaching of Aoi “the communication device 17 calls the contact address.” Wherein it is understood that the contact address receives the call on a telephonic reception device see Aoi:
“(7) Pick-up Confirmation After the notification to the contact address, the passenger support device 11 determines whether or not the pick-up is received from the contact address in step S12. For example, the surrounding state determination unit 52 of the control unit 40 reads the surrounding monitoring video data from the monitoring video storage unit 61 and determines whether or not a person has approached the vicinity of the vehicle door. If a person approaches the vicinity of the vehicle door, the surrounding situation determination unit 52 reads out the conversation content information of the person picked up by the surrounding microphone 13 from the conversation content storage unit 63, and the specific information is included in it. It is determined whether or not. Alternatively, the surrounding state determination unit 52 determines whether or not the person is making a telephone call based on the surrounding monitoring video data from the monitoring video storage unit 61 and has received a callback notification from the communication device 17. That is, the surrounding situation determination unit 52 determines whether or not the person has presented specific information. In this way, it is determined whether or not the contact information has been received based on whether or not the specific information is presented, and the result is stored in the peripheral situation storage unit 67.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time.



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  







Regarding claim 32 and the limitation the vehicle according to claim 31, wherein the reception device is a mobile terminal of the occupant see the teaching of Aoi “the communication device 17 calls the contact address.” Wherein it is understood that the contact address receives the call on a mobile telephonic reception device see Aoi:
“(7) Pick-up Confirmation After the notification to the contact address, the passenger support device 11 determines whether or not the pick-up is received from the contact address in step S12. For example, the surrounding state determination unit 52 of the control unit 40 reads the surrounding monitoring video data from the monitoring video storage unit 61 and determines whether or not a person has approached the vicinity of the vehicle door. If a person approaches the vicinity of the vehicle door, the surrounding situation determination unit 52 reads out the conversation content information of the person picked up by the surrounding microphone 13 from the conversation content storage unit 63, and the specific information is included in it. It is determined whether or not. Alternatively, the surrounding state determination unit 52 determines whether or not the person is making a telephone call based on the 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to mobile telephone outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination time.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bradley would send the notification to a telephone. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aoi to the prior art combination of Bradley and Yamashiro as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 33 and the limitation the method of determining that an item has been left behind in a vehicle when an occupant gets out of the vehicle, wherein the vehicle includes a vehicle body including a door; a load sensor configured to detect a weight of the vehicle body; and an electronic control unit (ECU) including a processor, the method comprising: accepting, using the ECU, a setting of a destination; executing, using the ECU, autonomous driving control in manned mode along a route to the accepted destination, wherein the manned mode is when an occupant is in the vehicle; determining whether the vehicle has arrived at the destination after traveling in the manned mode; after determining that the vehicle has arrived at the destination, detecting whether the occupant has gotten out of the vehicle based on whether the door is in an open state or a closed state; after determining that the occupant has gotten out of the vehicle, comparing a weight of the vehicle body that was previously detected by the load sensor before the occupant entered the vehicle with a weight of the vehicle body detected by the load sensor after the occupant has gotten out of the vehicle in order to detect presence or absence of an item left behind in the vehicle; sending a notification to an outside of the vehicle when it is not detected that the occupant has gotten out of the vehicle within a predetermined getting in-out determination based on whether the door is in an open state or a closed state after it is determined that the vehicle has arrived at the destination; and sending a notification to the outside of the vehicle that the item is left behind in the vehicle when (i) it is detected that the occupant has gotten out of the vehicle based on whether the door is in the open state or the closed state and (ii) it is detected that the item is left behind in the vehicle as a result of the comparison of the weight of the vehicle body see the rejection of corresponding parts of claim 19 above incorporated .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160332535 A1 to Bradley; David McAllister et al. (Bradley) in view of JP2008133564A to YAMASHIRO, TAKAHISA et al. (Yamashiro) and further in view of JP 2018147354A to Aoi et al. (Aoi) as applied to the claims above and further in view of US 20160231129 A1 to Erez; Nir et al. (Erez).

Regarding claim 20 Bradley teaches wherein the ECU is further programmed to: 
cause the vehicle to autonomously travel in an unmanned mode, wherein the unmanned mode is when the occupant is not in the vehicle during autonomous travel in para [0008] “As used herein, service providers can include human drivers (or human-driven vehicles) that receive and/or accept invitations for services, and in some instances, autonomous (or self-driving) vehicles that can be used by the network service to transport goods or people.”

However Bradley does not appear to expressly disclose sending the notification to at least one facility outside the vehicle to indicate that the occupant has not gotten in the vehicle when the getting in-out detection unit does not detect that the occupant has gotten in the vehicle within the predetermined getting in-out determination time after the vehicle has arrived at the destination.  

Erez teaches sending the notification to at least one facility (i.e. a POTS app.) outside the vehicle to indicate that the occupant has not gotten in the vehicle when the getting in-out detection unit does not detect that the occupant has gotten in the vehicle within the predetermined getting in-out determination time after the vehicle has arrived at the destination in for example, para:
“[0078] OTS operator, a taxi driver, arrives at Belmont train station at 13:33, at which time he indicates, via his POTS app to send a message to passenger. He writes a text message, via the app, saying, “My taxi is waiting for you. I'm located in the taxi line at the northwest corner of the parking lot. Joe receives the message via his POTS app and reads it. Joe proceeds along the route and arrives at the Belmont train station at 13:34. Upon arriving, Joe proceeds to the location designated in the message received via the POTS, and indicates to the taxi driver that he is the customer who ordered a trip to Notre Dame de Namur University via POTS. The taxi driver proceeds to the destination.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sending a notification to a mobile telephone outside of the vehicle when it is not detected that the occupant has gotten in the vehicle within a predetermined getting in-out determination time after arrival of the taxi at the station.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Bradley would send the notification to the occupant to let them know the vehicle is waiting at the getting in location when it has detected that the occupant has not yet gotten in.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Erez to the prior art combination of Bradley as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to inter alia occupant sensors and autonomous vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20200410